Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-3,5,11,13,15,16,21,22,25,30-32,35-37, and 44-54 are pending in the application. Claims 4,6-10,12,14,17-20,23,24,33, and 34 have been cancelled and  1-3,5,11,13,15,16,21,22,25,30-32,35-37, and 44 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed August 5, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1-3,5,11,13,15,16,21,22,25,30-32,35-37, and 44 under 35 USC 103 as being obvious over Park et al. (US PG Publication 2010/0093544 A1) in view of Chaudhry (US PG Publication 2017/0166488 A1) is maintained for the reasons set forth below. Applicants’ cancellation of claims 4,6-10,12,14,17-20,23,24,33, and 34 renders their rejections moot.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3,5-8,11-16,18,21,22,24,25,30-32,34-37, and 44 are rejected under 35 USC 103 as being obvious over Park et al. (US PG Publication 2010/0093544 A1) in view of Chaudhry (US PG Publication 2017/0166488 A1).


Applicant’s Invention

present in an amount of about 0.1 to 1.00% (m/m), orpolydimethyl siloxane present in an amount of about 0.3 to 1.00% (m/m).02 to 0.32 % (m/m); wherein said organic acid is citric acid; wherein said citric acid is present in an amount of about 1.32 to [[2.22]] 1.83 % (m/m) based on total granule weight; and wherein said ammonium sulfate granules are present in an amount of about 50.0 to 99.39 % (m/m).
Determination of the scope and the content of the prior art
(MPEP 2141.01)

Park et al. teach a solid substantially water-soluble (limitation of instant claims 2 and 22) adjuvant composition comprising a liquid surfactant having a viscosity of less than 100 mPas at 20 degrees Celsius and particulate ammonium sulfate (limitation of instant claims 1,22) wherein the liquid surfactant is being supported on the ammonium sulfate (Claim 55 of Park et al., coating/self-adhered limitations of  instant claims 1 and 15).  The particulate ammonium sulfate has been milled to a particle size of less than 1000 microns or 500 microns(i.e., less than 1 or 0.5 mm, claims 57 and 58 of Park et al., limitation of instant claims 3,30,31, and 44) and the  surfactant is a non-ionic, anionic or cationic surfactant (claim 59 of Park et al.) and is present in the composition in an amount of less than 25% of the composition (claim 61 of Park et al, limitation of instant claims 7,8,19,28, and 43)).  Park et al. teach that the solid granular wherein the granules have a particle size of less than 3000 microns (i.e., less than 3 mm, claims 62 and 63 of Park et al, limitation of instant claim 13).  The solid substantially water-soluble adjuvant composition further comprises an acidifier comprising one or more compounds selected from the group consisting of inorganic liquid acids, inorganic solid acids, organic liquid acids, and organic solid acids (claims 65 and 66 of Park et al.). Preferably the acidifier comprises one or more compounds selected from the group consisting of acetic acid, propionic acid, phosphoric acid, and citric acid ([0028] of Park et al., limitation of instant claims 9,37, and 42). In a preferred form of the invention, Park et al. teach that  the acidifier is present in an amount of 10% to 15% of the composition and in a further form of the invention, the acidifier is present in an amount of less than 10% of the composition ([0037], limitation of instant claims 14 and18). Park et al. teach that it is desirable to include a defoaming agent as many surfactants suitable as wetting agents also display a high propensity to produce foam during mixing in spray tank water.  The defoaming agent may be chosen from any of the materials or blends of materials commonly used to effect defoaming, providing that the previously mentioned compatibility requirement is satisfied.  In particular, Park et al. teach that it has been found that consistently good results are given by organosiloxane emulsions ([0141] of Park et al., emulsified silicone of the instant claims, limitation of instant claims 10,11,23,26,33,37, and 40) which are conveniently delivered by predispersion into the liquid surfactant prior to blending with the ammonium sulfate.  Defoaming agents are widely used as a separately added spray tank component as mixtures with surfactants are invariably unstable resulting in phase separation of the surfactant and defoamer.  mixed with surfactant  and/or acidifier (abstract) and that it is believed that the acidifier may be supported on the particulate nitrogen-based plant nutrient by a combination of adsorption and/or absorption on the particle surfaces, adsorption and/or absorption into the pores or holes, and chemisorption ([0027 and 0034], coating limitation of the instant claims).
    With regards to the claimed amounts of surfactant, defoamer, and acid, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges for the surfactant and acid that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	

   With regards to Applicant’s use of 80 percent dioctyl sulphosuccinate/ or 80 percent sodium dioctyl sulphosuccinate solution, this is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary. 
    With regards the claimed amounts of ammonium sulfate and defoamer, although the cited references do not teach the use of the specific concentrations as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the granular agricultural adjuvant components is routine experimentation and is readily practiced by one of ordinary skill.  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Park et al. and Chaudhry are directed to agricultural compositions wherein ammonium sulfate is used as a nitrogen source.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Park et al. and Chaudhry to arrive at a granulated adjuvant comprising 80 percent sodium dioctyl sulphosuccinate solution at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three granular agricultural adjuvant components set forth prima facie obvious subject matter. 

 In reference to claims 5, 16, 25, 32, and 36 wherein Applicant claims the granulated adjuvant being structured to be dissolved in water at ambient temperature and that the coating is substantially continuous, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).






Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on August 5, 2021, with respect to the rejection of claims 1-3,5-8,11-16,18,21,22,24,25,30-32,34-37, and 44 under 35 USC 103 as being obvious over Park et al. (US PG Publication 2010/0093544 A1) in view of Chaudhry (US PG Publication 2017/0166488 A1) have been fully considered but they are not persuasive. Applicant argues that the cited references, alone or in combination, do not teach or suggest all the limitations of the claimed invention.  Specifically, Applicant argues that the claims as amended are commensurate in scope with the Examples disclosed in the specification and illustrated in the Table. The Table shows that the use of a defoamer selected from the group consisting of emulsified silicone defoamer, and polydimethyl siloxane, together with 80 percent sodium dioctyl sulphosuccinate present in an amount of about 0.02 to 0.32 % (m/m) and citric acid in an amount of about 1.32 to 1.83 % (m/m) based on total granule weight, as recited in claim 1, is critical and results in extremely effective % foam inhibition.  Thus, Applicant argues that Formulations 1, 2, 5-6, 10-12 and 14, which lie within the scope of claim 1 as amended, result in 91-100% foam inhibition. However, the Examiner is not persuaded by Applicant’s arguments .

     Secondly, Applicant argues that: none of the cited art discloses that the 80 percent sodium dioctyl sulphosuccinate surfactant is present in an amount of about 0.02 to 0.32% (m/m); None of the cited art discloses that citric acid is present in an amount of about 1.32 to 1.83 % (m/m) based on total granule weight; primary reference Park discloses that the preferred amount of acidifier present is between 10-15% of the composition, which is much higher than the amount recited in the instant claims as amended. In a non-preferred embodiment, Park discloses that the acidifier is present in an amount of less than 10% of the composition. See Park paragraph [0037]. However, the presently claimed citric acid range of about 1.32 to 1.83% (m/m) based on total granule weight is not disclosed in Park; and primary reference Park fails to disclose that the ammonium sulfate granules are present in an amount of about 50.0 to 99.39 % (m/m).   However, the Examiner is not persuaded by Applicant’s arguments.  With 

   In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617